The opinion of the court was delivered by
Pierpoint, C. J.
The defendant insists that upon the trial below, the plaintiff failed to introduce any evidence tending to show that the defendant company were, at the time of the acci.dent, common carriers, and had undertaken to transport the plain*126tiff over their road, and were then operating said railroad, and that their request that the court would so hold, and direct a verdict for the defendant, should have been complied with, and that the court erred in submitting the case to the jury.
In examining the evidence which is made a part of the case, it appears that the defendant was duly incorporated and organized ; that the road was constructed, and went into operation as a railroad, trains were being run, and business transacted upon it, men were employed by the defendant to look after it and keep it in repair; at least, the testimony tended to show all this. The testimony also tended to show, that on the day of the accident, the plaintiff, at the station in East Hardwick on the Lamoille Valley road, purchased a ticket from said station to St. Johnsbury, passing over the defendant’s road from West Hardwick to St. Johns-bury. After leaving West Danville, and after the train had passed onto the defendant’s road, the conductor of the train recognized the plaintiff’s ticket as entitling him to a passage over the defendant’s road, took up his ticket in the usual way, and allowed him to proceed without objection. Soon afterwards, the accident occurred that resulted in the injury complained of. Upon this testimony we think the plaintiff was clearly entitled to go to the jury ; and if they found the facts as the evidence tended to show, in the absence of any proof by the defendant that the road was not their road, and was not being - operated in the usual way of operating railroads, the proof of which would be peculiarly within the defendant’s knowledge, we think the jury would be fully justified in finding the facts necessary, upon this branch of the case, to entitle the plaintiff to recover.
The defendant further claims that the court erred in allowing the question to be put to the conductor as stated in the exceptions. He was asked “ if, in his opinion, if guard-chains had been on said passenger .car, the accident would have happened.” To understand the force of this question and the answer to it, it is proper to say that guard-chains are attached to the trucks and to the body of a car for the purpose (as we understand) of keeping the wheels nearly in the line of motion of the car when it is running, and not as a means of holding the trucks to the car. There *127were no guard-chains upon the car that turned over, at the time of the accident. As the car went over, the trucks were raised on one side, and then fell back upon the track, and in falling back, caused the injury. The plaintiff claimed that if there had been guard-chains on the car, the trucks would have been carried over with the car; and the plaintiff would not have been injured, and that the defendant was negligent in not having such chains on the car, and it was in reference, to this that the question was put. The conductor was not an expert, and had no peculiar knowledge upon the subject, and his opinion was not admissible ; and if his answer was such that the defendant could have been prejudiced thereby, the judgment should be reversed. The reply of the witness was, in substance, that if the guard-chains were strong enough, and so attached as to hold the trucks to the car, they wculd have done so. This was merely stating a self-evident proposition, about which there could be no controversy, and one that could not prejudice either party. The question was then put to the witness, Suppose such guard-chains had been upon the car as were subsequently put on by the defendant when the car was repaired, would they, in your opinion, have held the trucks to the car ? To which he answered, that they would not, Of this answer the defendant cannot complain, as it was clearly in his favor, and tending to show that if guard-chains had been upon the car, the result would probably have been the same. As the testimony could not have operated to the injury of the defendant, its admission furnishes no sufficient ground for reversing the judgment upon the exceptions.
Judgment affirmed.